Citation Nr: 1044728	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  08-06 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disability to include posttraumatic stress disorder 
(PTSD)(claimed as secondary to mustard gas exposure).

2.  Entitlement to service connection for bronchitis (claimed as 
secondary to mustard gas exposure).

3.  Entitlement to service connection for heart disease (claimed 
as secondary to mustard gas exposure).

4.  Entitlement to service connection for Parkinson's disease 
(claimed as secondary to mustard gas exposure).

5.  Entitlement to service connection for an eye disorder 
(claimed as secondary to mustard gas exposure).




REPRESENTATION

Appellant represented by:	Lynn Smith


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant had active service from September 1941 to January 
1946.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of November 2007 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

On VA Form 9 dated March 2008, the appellant requested a hearing 
before a member of the Board.  In September 2009, the appellant, 
via his representative, cancelled the hearing request.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant is not a combat veteran; credible supporting 
evidence of an in-service stressor has not been presented; and a 
diagnosis for PTSD is not shown.  

2.  The appellant has not been diagnosed with an acquired 
psychiatric disorder.

3.  Chronic bronchitis is not shown.

4.  Heart disease was not manifest during service or within one 
year of separation and is not attributable to service.

5.  Parkinson's disease was not manifest during service or within 
one year of separation and is not attributable to service.

6.  An eye disorder attributable to a disease or injury to the 
eye in service is not shown.

7.  The appellant has not established exposure to mustard gas 
exposure during service.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder to include PTSD was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f), 3.316 (2010).

2.  Bronchitis was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.316 
(2010).

3.  Heart disease was not incurred in or aggravated by service, 
and may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.316 (2010).

4.  Parkinson's disease was not incurred in or aggravated by 
service and may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.316 (2010).

5.  An eye disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.316 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  Under the VCAA, when VA receives a complete or 
substantially complete application for benefits, it is required 
to notify the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA 
must inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to all 
five elements of the service connection claim (including degree 
of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006)); (2) VA 
will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); Quartuccio, supra. at 187; 
38 C.F.R. § 3.159(b).  Notice should be provided at the time that 
VA receives a completed or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).at 119 (2004).  
This timing requirement applies equally to the initial-
disability-rating and effective-date elements of a service 
connection claim.  Dingess/Hartman, supra.

The RO sent to the appellant a VCAA letter dated August 2008 
addressing the claim for PTSD.  It was noted that the appellant 
sought service connection for PTSD based on mustard gas exposure 
and the appellant was requested to provide additional information 
on this alleged exposure, to include date of exposure, location 
of exposure, the name of the chemical used, and the name of the 
unit to which he was assigned.  The RO requested that the 
appellant provide medical evidence showing a diagnosis for PTSD 
and the relationship to the alleged chemical exposure.  The RO 
requested that the appellant complete a PTSD questionnaire 
regarding his in-service stressors.

In December 2006, the RO sent to the appellant a VCAA letter 
addressing the claims for PTSD, memory loss, heart disease, and 
Parkinson's disease/tremors.  At this time, the RO notified the 
appellant about the 1973 fire at the personnel records center and 
requested information to assist with a search for his service 
records.  The RO requested information or evidence on continuity 
of symptomatology since service, and notified the appellant of 
the types of evidence that would help establish entitlement to 
the benefits sought.

In September 2007, the RO sent to the appellant a VCAA letter 
addressing the claims for a breathing condition with coughing and 
eye conditions.  The RO notified the appellant that all claims 
concerning mustard gas are processed through the Muskogee RO.  
The RO notified the appellant that he should submit evidence of 
continuity of symptomatology since service, and notified the 
appellant of the types of evidence that would help establish 
entitlement to the benefits sought.

The Board observes that each of the above letters essentially 
complied with statutory VCAA notice requirements as outlined 
above.  VA notified the appellant of the evidence obtained, the 
evidence VA was responsible for obtaining, and the evidence 
necessary to establish entitlement to the benefits sought 
including the types of evidence that would assist in this matter.  
Additionally, with respect to the PTSD claim, VA requested that 
the appellant complete the enclosed PTSD questionnaire, provide 
medical records, provide dates of VA treatment, and provide 
information on any Vet Center treatment.  It was noted that VA 
required specific details of any combat related incident(s) that 
resulted in PTSD.  Lastly, each of the VCAA letters discussed 
above provided notice of the disability rating and effective date 
elements of the appellant's claim.  The notices in this case were 
provided prior to the initial adverse adjudication of the claims.  
Therefore, the Board finds that VA satisfied its duty to notify.

The Board further finds that VA has also satisfied its duty to 
assist the appellant under 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159.  Pertinent treatment records have been associated with 
the claims folder.  Service treatment records are unavailable 
presumably because they were destroyed in the 1973 fire at the 
National Personnel Records Center (NPRC).  Under the 
circumstances, the Board recognizes its heightened duty to 
explain its findings and conclusions and to consider the benefit 
of the doubt in cases where records are unavailable.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991); Dixon v. Derwinski, 3 Vet. 
App. 261 (1992).  Also, VA attempted to corroborate the 
appellant's report of Mustard gas exposure in service through the 
Defense Department mustard gas participant listing; however, the 
appellant was not listed as a Mustard gas participant and there 
are no service personnel records or treatment records documenting 
the claimed exposure.

VA further met its duty to assist by affording the appellant an 
opportunity to appear for a hearing.  Although a hearing had been 
requested, the hearing request was subsequently withdrawn.

In some circumstance, VA duty to assist includes providing an 
examination.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c) (4).  
See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  However, 
the Board finds that a VA examination was not necessary in this 
case.  In regards to PTSD, an examination is not necessary 
because credible supporting evidence of stressor has not been 
submitted or obtained and there is no indication that the 
appellant has been diagnosed with PTSD.  Also, the Board accepts 
that the appellant has heart disease and Parkinson's disease.  
Therefore, examination to confirm that these diseases exist is 
not warranted when there is no competent evidence that these 
symptoms may be associated with the appellant's active service.  
Additionally, there is no indication that the appellant has a 
chronic respiratory disorder, to include bronchitis, or eye 
disability.  Therefore, a VA examination is not warranted as 
there is no indication that the appellant has persistent or 
recurrent symptoms of respiratory disease or eye/vision disorder 
associated with service.

In sum, to the extent that the appellant claims he has diagnoses 
for heart disease and Parkinson's disease the record is adequate 
to establish those facts.  Examination for the purpose of 
establishing diagnoses already established is not needed.  Also, 
in regards to bronchitis and eye disability, examination for the 
purpose of establishing a relationship to service is not needed 
since there is no indication of any chronic respiratory disorder 
or that the appellant has an eye disorder attributable to a 
disease or injury to the eye in service.

The Board finds that there is no indication that there is any 
additional relevant evidence to be obtained either by the VA or 
by the appellant, and there is no other specific evidence to 
advise him to obtain.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the Secretary). 

Accordingly, appellate review may proceed without prejudice to 
the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection

Initially, the Board notes the appellant served during World War 
II.  He did not engaged in combat and he does not assert that his 
problems are a result of combat.  Therefore, the provisions of 38 
U.S.C.A. § 1154(b) are not for application in this matter.

Compensation may be awarded for disability resulting from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131.  Service connection basically means that the facts, 
shown by evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service in 
the Armed Forces, or if preexisting such service, was aggravated 
therein. 38 C.F.R. § 3.303.

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  However, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).

Cardiovasular disease shall be considered to have been incurred 
in or aggravated by service although not otherwise established 
during the period of service if manifested to a compensable 
degree within one year following service in a period of war or 
following peacetime service on or after January 1, 1947.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. 
§§ 3.307(a) (3), 3.309(a).

Claims based on the chronic effects of exposure to mustard gas 
are governed by the provisions of 38 C.F.R. § 3.316. Those 
provisions are as follows:

(a) Except as provided in paragraph (b) of this section, exposure 
to the specified vesicant agents during active military service 
under the circumstances described below, together with the 
subsequent development of any of the indicated conditions, is 
sufficient to establish service connection for that condition:

(1) Full-body exposure to nitrogen or sulfur mustard during 
active military service together with the subsequent development 
of chronic conjunctivitis, keratitis, corneal opacities, scar 
formation, or the following cancers: nasopharyngeal, laryngeal, 
lung (except mesothelioma), or squamous cell carcinoma of the 
skin.

(2) Full-body exposure to nitrogen or sulfur mustard or Lewisite 
during active military service together with the subsequent 
development of a chronic form of laryngitis, bronchitis, 
emphysema, asthma, or chronic obstructive pulmonary disease.

(3) Full-body exposure to nitrogen mustard during active military 
service together with the subsequent development of acute 
nonlymphocytic leukemia.

(b) Service connection will not be established under this section 
if the claimed condition is due to the veteran's own willful 
misconduct, or if there is affirmative evidence that establishes 
a nonservice-related supervening condition or event as the cause 
of the claimed condition. 38 C.F.R. § 3.316 (2009).

For claims involving exposure to mustard gas, the veteran must 
prove evidence of in-service exposure, and a diagnosis of current 
disability, but is relieved of the burden of providing medical 
evidence of a nexus between the current disability and his in-
service exposure.  Rather, that nexus is presumed if the other 
conditions are met subject to the regulatory exceptions in 38 
C.F.R. § 3.316(b).  38 C.F.R. § 3.316; See also Pearlman v. West, 
11 Vet. App. 443, 446 (1998).

Factual Background

The appellant seeks service connection for PTSD, bronchitis, 
heart disease, Parkinson's disease, and eye disorder.  In an 
August 2006 statement, he reported having PTSD due to mustard gas 
exposure.  In another August 2006 statement, the appellant 
reported that he was exposed to mustard gas in secret tests 
conducted in the Panama Canal Zone.  He stated that these tests 
were conducted in contaminated jungle environments and in closed 
gas chambers with a US military facility.  He stated that this 
caused him severe stress and Parkinson's disease.  The appellant 
indicated that he was with the 150th Infantry Regiment, US Army 
and that he was ordered to participate in the mustard gas testing 
for research purposes.  He reported that these tests were at Camp 
Paraiso, Fort Clayton, San Jose Island, and Iguana Island.

The appellant reports that mustard gas caused severe breathing, 
coughing, severe burning, and bleeding crusting of the eyes.  He 
states that some of the tests were done during field exercises.  
The appellant argues that he has had memory loss, heart disease, 
and Parkinson's disease (tremor) for the past 50 years or more 
from mustard gas exposure in service.  He reported having 
nightmares about the gas tests.

The appellant reports that he received the Good Conduct Medal, 
American Theater of Operations Service Ribbon, and Victory Medal.

Service treatment and personnel records are unavailable.  Form DD 
214 confirms the awards and medals reported by the appellant.

VA treatment record dated November 2005 reflects age related 
macular degeneration.  In June 2006, the appellant-age 82-was 
diagnosed with Parkinson's disease and dementia.  It was noted 
that he first developed Parkinson's disease symptoms in mid-
January that involved his right hand while driving.  Past medical 
history included coronary artery disease.

In January 2007, the appellant reported that he had tremors in 
service, with treatment from December 1943 to January 1944 in 
Panama.  He reported treatment for Parkinson's disease since June 
2006.

In support of his claim, the appellant submitted copies of the 
General Accounting Office (GAO) report on veterans exposed to 
mustard gas in World War II testing programs.  He notes that his 
regiment is cited in that report as having participated in 
mustard gas tests between September 1943 and February 1945.  The 
appellant submitted a web-based printout of August 2006 defining 
mustard gas and outlining the effects.

In September 2007, the appellant submitted a filled-out 
Questionnaire for Exposure to Mustard Gas or Lewisite.  He 
reported exposure while with the 150th Infantry Regiment from 
December 27, 1943, to January 26, 1944, in locations around 
Panama.  The exposure events happened in the jungle or in huts, 
and he reported that he was issued ointment to put on his skin 
afterwards to relieve the burning to the skin.

In September 2007, VA received private medical record from Dr. 
R.K. dated 2002 to 2007.  In January 2002, the appellant 
presented for follow-up of cough, persistent and non-productive.  
History of smoking was noted.  The assessment included bronchitis 
and coronary artery disease.  In November 2003, these records 
reflect short term memory loss, worse in the last month.  A 
January 2004 note reflects short term memory loss, probably early 
Alzheimer's.  An August 2004 note reflects that the appellant 
used a CPAP machine for sleep apnea.  In September 2005, the 
assessment included early Alzheimer's.

In September 2007, VA requested confirmation of mustard gas 
exposure and service personnel records.  In late September 2007, 
the records center notified VA that service records were fire-
related and could not be reconstructed.  In November 2007, VA was 
notified that Department of Defense's listing of mustard gas 
participants did not include the appellant's name.

In November 2007, the appellant submitted copies of GAO reports 
(Human Experimentation, An Overview on Cold War Era 
Programs)(Veterans Disability, Infomraitn Form Military May Help 
VA Assess Claims Related to Secret Tests).

VA treatment records dated June 2006 to August 2000 reflect 
diagnoses for Parkinson's disease, mild dementia meeting the 
criteria for Alzheimer's disease or Parkinson's related dementia, 
congestive heart failure, atherosclerotic cardiovascular disease.  
These records are silent for diagnoses of bronchitis.

PTSD

Service connection for post-traumatic stress disorder requires 
medical evidence diagnosing the condition in accordance with VA 
regulations; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran engaged 
in combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships of 
the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 
3.304(d) (pertaining to combat veterans).  See also Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).

As an initial matter, the Board finds that the provisions of 
38 C.F.R. § 3.304(f)(1), (2), (3), (4), and (5) are not 
applicable in this case.  This is because the appellant has not 
alleged nor does the record indicate that PTSD was diagnosed in 
service, or that the appellant is a combat veteran, or that his 
stressor is related to fear of hostile military activity or 
terrorist activity, or that the appellant was a prisoner of war, 
or that his claim is based on in-service personal assault.  
38 C.F.R. § 3.304(f).

The Board notes that, although the appellant served during World 
War II, he reports and the record shows that he did not serve in 
any theater of war, but rather that he was stationed in American 
Theater of Operations.  Also, he did not receive any awards or 
medals indicative of combat service.  There is no indication that 
the appellant "personally participated in events constituting an 
actual fight or encounter with a military foe or hostile unit or 
instrumentality."  See VAOPGCRPEC 12-99.  Therefore, the Board 
finds that the appellant is not a combat veteran and the 
provisions of 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(f)(2) 
pertaining to combat veterans are not applicable here.

Where a determination is made that the veteran did not "engage 
in combat with the enemy," or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  See 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  In such cases, the record must 
contain service records or other corroborative evidence which 
substantiates or verifies the veteran's testimony or statements 
as to the occurrence of the claimed stressor.  See West (Carlton) 
v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).

After careful consideration of the evidence in this case, the 
Board concludes that service connection for PTSD is not 
warranted.  Although the appellant reports that he has PTSD, the 
record contains no diagnosis for PTSD.  Service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a).  The appellant statements 
that he has PTSD are not competent evidence.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally 
not capable of opining on matters requiring medical knowledge"); 
see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a veteran is competent to provide 
a diagnosis of a simple condition such as a broken leg, but not 
competent to provide evidence as to more complex medical 
questions).  The diagnosis of a mental disorder is sufficiently 
complex that it does not lend itself to the opinion of a lay 
person, and this is recognized by the requirements of 38 C.F.R. 
§ 4.125-specifically, that diagnoses of mental disorders conform 
to the DSM-IV.  Therefore, the appellant's diagnosis or opinion 
that he has PTSD (or an acquired psychiatric disorder) has no 
probative value.

Additionally, the Board observes that credible supporting 
evidence of an in-service stressor has not been presented.  As 
the appellant is not a combat veteran, his lay statements alone 
are insufficient to establish the incurrence of stressor in 
service.  The Board acknowledges the appellant's belief that the 
GAO reports establish that he was exposed to mustard gas-his 
claimed stressor.  However, these reports are not specific to the 
appellant and, therefore, have limited probative value.  While 
one GAO report states that "The likelihood of finding the names 
of all the test participants appears remote," VA regulations 
nonetheless require that the veteran provide evidence of in-
service exposure with respect to claims predicated on mustard gas 
exposure.  38 C.F.R. § 3.316.  Here, credible supporting evidence 
has not been presented showing that the appellant was stationed 
in locations where chemical tests took place, or showing that he 
was a test participant.  Therefore, the appellant has not 
established that he was exposed to mustard gas in service-and, 
thus, a verified stressor based on mustard gas exposure is not 
shown.

With regard to the more general claim of service connection for 
an acquired psychiatric disorder, the Board finds that service 
connection is not warranted.  The record contains no indication 
that the appellant has been diagnosed with an acquired 
psychiatric disorder related to service.  The existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 
(1997) (holding that section 1110 of the statute requires the 
existence of a present disability for VA compensation purposes); 
see also, Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992).  See McClain v. Nicholson, 21 Vet. 
App. 319 (2007).

Although the appellant has been diagnosed with dementia, this has 
been related to nonservice-connected Alzheimer's disease or 
Parkinson's disease and not to military service.  It is noted 
that dementia is first documented more than 50 years after 
service discharge.  The appellant is competent to report memory 
problems dating to service.  Layno v. Brown, 6 Vet.App. 465, 469 
(1994); see also Falzone v. Brown, 8 Vet.App. 398, 405 (1995).  
However, the Board finds that the suggestion that the appellant 
had symptoms compatible with dementia for 50 years prior to the 
diagnosis for such is not credible in view of the absence of 
treatment during the intervening years and the length of time 
elapsed between service and the initial diagnosis.  See Savage v. 
Gober, 10 Vet. App. 488 (1997) (the lack of evidence of treatment 
may bear on the credibility of the evidence of continuity); 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom., 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling 
that a prolonged period without medical complaint can be 
considered, along with other factors, as evidence of whether an 
injury or a disease was incurred in service resulting in any 
chronic or persistent disability).  Therefore, to the extent that 
the appellant reports of continuity of dementia-type symptoms 
since service, such reports have diminished probative value.

Accordingly, the claim is denied.  Absent a relative balance of 
the evidence, the evidence is not in equipoise and the benefit-
of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

Bronchitis

After weighing the evidence of record, the Board finds that the 
preponderance of the evidence is against service connection for 
bronchitis.  Although service treatment records are unavailable 
through no fault of the appellant, the record nonetheless shows 
no diagnosis for bronchitis soon after service discharge.  
Furthermore, there are no documented complaints or findings 
during the years intervening service separation and a January 
2002 diagnosis for bronchitis.  It was noted at that time that 
the appellant was a smoker.  Thus, the first documented evidence 
of bronchitis is more than 55 years after service separation.  
This coupled with the fact that the subsequently dated private 
and VA medical records are entirely silent for complaints or 
findings for bronchitis weighs against the claim.  Therefore, the 
Board finds that chronic bronchitis is not shown.

The Board accepts that the appellant is competent to report 
symptoms of cough in and since service.  See Layno, supra.  Also, 
the Board accepts that, in certain situations, lay evidence can 
even be sufficient to establishing medical matters such as a 
diagnosis.  See Jandreau supra.  To the extent that the appellant 
reports cough, the Board finds that he is competent.  However, 
the Board finds that he is not competent to diagnose cough as 
bronchitis because this diagnosis requires medical expertise that 
he does not possess.  Furthermore, he has not asserted that he 
has had bronchitis during and since service.  Rather, his 
pleadings seem to be limited to a grant based upon a past history 
of exposure.  To the extent that he may be pleading that he has 
had bronchitis since service, as we note below, the appellant has 
been an inconsistent historian and is not credible.

Although the appellant has submitted evidence in the form of a 
GAO report showing that exposure to mustard gas may cause 
bronchitis, in this case, there is no demonstrative evidence that 
the appellant has a chronic problem with bronchitis much less 
that he was exposed to mustard gas as alleged.  Therefore, the 
GAO reports along with the web-based printout on mustard gas have 
no probative value with regard to establishing that the existence 
of bronchitis, recurrent or chronic, much less that the isolated 
diagnosis for bronchitis many decades remote from service is 
attributable to service, including the alleged chemical exposure.  
Also, while VA recognizes that a chronic form of bronchitis is a 
disability related to mustard gas exposure, this does not mean 
that having bronchitis establishes having been exposed to this 
chemical agent.  VA issued regulations in July 1992 liberalizing 
the requirements for establishing service connection based on 
mustard gas exposure.  However, the new regulation still required 
that the veteran document full-body exposure to mustard gas-
veterans were relieve of proving that one of the recognized 
diseases manifested itself in service.  See GAO/NSIAD-93-89, 
Military Human Experiments, p. 7 (February 1993).

Accordingly, the claim is denied.  As the evidence is not 
equipoise, the benefit-of-the-doubt rule does not apply.

Parkinson's and Heart Disease

In weighing the lay and medical evidence, the Board concludes 
that the preponderance of the evidence is against service-
connection for heart disease and Parkinson's disease.  Although 
service treatment records are unavailable through no fault of the 
appellant, the record nonetheless shows no indication or heart or 
tremor soon after service discharge.  The first documented 
evidence of heart disease and Parkinson's disease is more than 50 
years after service separation.  

To the extent that the appellant reports tremor in and since 
service, the Board finds that he is competent.  Layno, supra.  
However, the Board finds that the appellant's report of tremor in 
and since service is not credible in view of several factors to 
include the absence of treatment during the intervening years and 
the length of time elapse between service and the initial 
diagnosis.  See Maxson supra. at 459, affirmed sub nom.; see also 
Savage supra.  We also note that when seen in January 2002, the 
assessment did not include Parkinson's disease and the 
examination was negative for neurologic deficit and the 
extremities were normal.  We find it unlikely that an examiner at 
this juncture would not notice findings indicative of a 
significant neurologic disease.  This coupled with the 
appellant's report of onset of tremor in January 2006 during 
treatment and diagnosis weighs against the credibility of his 
report of tremors in service.  We find that his report of recent 
onset was provided for treatment purposes and highly probative as 
to his perceived onset.  We also find that he has been an 
inconsistent historian and not credible.  Therefore, the Board 
finds that any assertion of continuity of symptomatology since 
service is without probative value and is not credible.

Additionally, the Board finds that the appellant is not competent 
to diagnose having heart disease in service or within the initial 
post separation year, or Parkinson's disease in service.  
Similarly, he is not competent to opine on the etiology of these 
diseases, to include relating these diseases to the alleged 
mustard gas exposure in service.  He is not competent in this 
regard because, unlike a broken bone or hearing loss, the 
diagnosis of heart disease and Parkinson's disease requires 
medical training and expertise that the appellant does not 
possess.  Jandreau, supra.  Therefore, to the extent that the 
appellant reports heart disability in service or within the 
initial post separation year, or heart disability related to 
service, the Board finds that his statements are without 
probative value.  Likewise, to the extent that the appellant 
reports having Parkinson's disease related to service, the Board 
finds that his statements are without probative value.

Because the appellant is not competent to opine the etiology of 
heart disease and Parkinson's disease, as discussed above, his 
report of heart disease and Parkinson's disease related to 
mustard gas exposure in service lacks probative value.

Accordingly, in view of the above, the Board concludes that the 
weight of the evidence is against the claims and there is no 
doubt to be resolved.

Eye Disorder

Weighing the evidence of record, the Board finds that the 
preponderance of the evidence is against service connection for 
an eye disorder.

The record shows that the appellant was diagnosed with age 
related macular degeneration in November 2005.  This is not shown 
by the competent evidence of record to be etiologically related 
to a disease, injury, or event in service, to include alleged 
mustard gas exposure.

While the appellant asserts that his eyes were injured by Mustard 
Gas, there is no indication, lay or otherwise, that the appellant 
any residuals of injury to the eye to include from chemical 
exposure.  To the extent that the appellant reports having eye 
problems in and since service, the Board finds that, while he is 
competent to report pain, burning sensation, vision difficulties, 
or other symptoms that come to him through his senses, these 
assertions are not credible.  See Layno, supra.  The Board finds 
that they not credible in view of the assertions advanced in 
support of the other claims.  Here, we find that he has a history 
of being an inconsistent historian and his pleadings are not 
reliable.

Accordingly, the claim is denied.  There is no doubt to be 
resolved.


ORDER

Service connection for an acquired psychiatric disability to 
include PTSD is denied.

Service connection for bronchitis is denied.

Service connection for heart disease is denied.

Service connection for Parkinson's disease is denied.

Service connection for an eye disorder is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


